tcmemo_2009_259 united_states tax_court ronald david stinchcomb petitioner v commissioner of internal revenue respondent docket no 29690-07l filed date ronald david stinchcomb pro_se jennifer martwick for respondent memorandum opinion wells judge petitioner seeks review pursuant to sec_6330 of respondent’s determination regarding a lien filed with respect to petitioner’s federal income taxes for and and a_trust fund recovery penalty for the period ended 1unless otherwise indicated section references are to the applicable versions of the internal_revenue_code date we must decide whether respondent’s settlement officer abused her discretion in determining to reject petitioner’s offer-in-compromise and upholding the filing of the lien regarding petitioner’s liabilities the parties stipulated certain facts and exhibits we incorporate herein the parties’ stipulations of fact which are found accordingly when the petition was filed petitioner resided in georgia on date petitioner filed a federal_income_tax return for hi sec_2001 taxable_year the return reported a tax_liability of dollar_figure and a withholding credit of dollar_figure petitioner did not pay the tax balance due of dollar_figure on date respondent assessed the tax plus a delinquency addition_to_tax pursuant to sec_6651 of dollar_figure a failure to pay addition_to_tax pursuant to sec_6651 of dollar_figure and interest of dollar_figure as of date petitioner’s outstanding tax_liability for taxable_year including accrued interest was dollar_figure on date petitioner filed a federal_income_tax return for hi sec_2002 taxable_year the return reported a tax_liability of dollar_figure and a withholding credit of dollar_figure petitioner did not pay the tax balance due of dollar_figure on date respondent assessed the tax plus an estimated_tax addition_to_tax pursuant to sec_6654 of dollar_figure a delinquency addition_to_tax pursuant to sec_6651 of dollar_figure a failure to pay addition_to_tax pursuant to sec_6651 of dollar_figure and interest of dollar_figure that same day respondent abated the estimated addition_to_tax of dollar_figure along with the delinquency addition_to_tax of dollar_figure as of date petitioner’s outstanding tax_liability for taxable_year including accrued interest was dollar_figure on date respondent assessed against petitioner a_trust fund recovery penalty tfrp of dollar_figure for the period ended date the tfrp was assessed against petitioner as a responsible_party for the employment_tax liabilities of driver recruiting services inc as of date petitioner’s outstanding tax_liability for the tfrp had been paid in full on or about date petitioner entered into an installment_agreement installment_agreement with the internal_revenue_service irs requiring petitioner to pay dollar_figure per month the installment_agreement applied to the tax years and the tax period originally in issue in the instant case petitioner made monthly payments pursuant to the installment_agreement of dollar_figure through date on or about date the installment_agreement was defaulted on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 nftl with respect to petitioner’s income_tax liabilities for the taxable periods in issue on date petitioner and the irs entered into a new installment_agreement new installment_agreement for dollar_figure per month on date petitioner submitted to the irs a form request for a collection_due_process_hearing with respect to the nftl in his hearing request petitioner checked the boxes for installment_agreement and offer-in-compromise additionally petitioner checked the boxes requesting lien subordination discharge and withdrawal and stated that he disagreed with the lien filing because my home is still under construction and this lien will be a hardship--irs did not follow procedures by letter dated date the settlement officer assigned to petitioner’s case settlement officer informed petitioner that she had scheduled a telephone conference for 2respondent’s records show statu sec_61 defaulting ia which according to respondent indicates that petitioner was in default on the installment_agreement after petitioner missed the payment deadlines for two payments 3petitioner made monthly payments pursuant to the new installment_agreement of dollar_figure through date at which time petitioner stopped making the payments because he could no longer afford to make them date the settlement officer also noted that petitioner checked the lien subordination discharge and withdrawal boxes on his request for hearing and informed petitioner that he needed to follow the instructions in publication how to prepare an application_for a certificate of subordination of federal_tax_lien and return the necessary information to her within days she also stated that petitioner had not provided any specific information or documents to show that withdrawal of the nftl would facilitate the collection of the tax_liabilities or be in the government’s best interest finally the settlement officer advised petitioner that since he already was on the new installment_agreement for dollar_figure per month there were no collection alternatives for her to consider she also noted that since it already had been determined that petitioner had the ability to fully pay his liabilities through an installment_agreement an offer-in- compromise could not be considered on date the settlement officer called petitioner for the scheduled conference the settlement officer informed petitioner that the internal_revenue_service irs had followed all applicable law and administrative procedures in his case petitioner stated that he could not finish building hi sec_4petitioner did not return these forms to the settlement officer home because he could not get any loans on account of the lien petitioner also told the settlement officer that his corporation had already paid the tfrp for the periods ended june and date but the payments had not been applied the settlement officer told petitioner that she would look into the payment issue for him subsequently the settlement officer informed petitioner that she had not found that any payments were incorrectly applied she also informed petitioner that she would sustain the nftl on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or which sustained the nftl on date petitioner filed the petition where the underlying tax_liability is not in issue we review the determination of the appeals_office for abuse_of_discretion see 114_tc_604 in reviewing for abuse_of_discretion we reject the determination of the appeals_office only if the determination was arbitrary capricious or without sound basis in fact or law see 126_tc_237 revd 514_f3d_1119 10th cir 125_tc_301 affd 469_f3d_27 1st cir petitioner stipulated that he does not dispute the underlying liabilities consequently we review the determination of the appeals_office for abuse_of_discretion where as in the instant case we decide the propriety of the settlement officer’s rejection of an offer-in-compromise we review the reasoning underlying that rejection to decide whether it was arbitrary capricious or without sound basis in fact or law we do not substitute our judgment for that of the settlement officer and we do not decide independently the amount that we believe would be an acceptable offer-in-compromise see murphy v commissioner supra pincite we generally do not consider arguments issues or other matters raised for the first time at trial but we limit our consideration to matters brought to the attention of the appeals_office see 129_tc_107 murphy v commissioner supra pincite 118_tc_488 e vidence that a taxpayer might have presented at the sec_6330 hearing but chose not to is not admissible in a trial conducted pursuant to sec_6330 because it is not relevant to the question of whether the appeals officer abused her discretion murphy v commissioner supra pincite at the time of petitioner’s appeals hearing petitioner and the irs already had entered into the new installment_agreement and he was making payments of dollar_figure a month at the appeals hearing the settlement officer informed petitioner that since he already had an installment_agreement there was no collection alternative for the settlement officer to consider the only argument petitioner advanced was that the lien should not be sustained because it was preventing him from finishing construction on his new home it was not an abuse_of_discretion for the settlement officer to refuse to withdraw the lien because it interfered with the construction of his home at trial petitioner did not identify any payments that should have been but were not properly credited to his tax_liabilities it does not appear that petitioner disagrees with the remaining liabilities petitioner’s main contention appears to be that the dollar_figure monthly installment_agreement should be 5although petitioner had the new installment_agreement in place at the time of his appeals hearing that installment_agreement did not preclude the filing of an nftl nor was respondent required to withdraw the nftl after the new installment_agreement had become effective sec_6323 is permissive although the irs may withdraw an nftl pursuant to sec_6323 failure to do so is not an abuse_of_discretion see crisan v commissioner tcmemo_2007_67 ramirez v commissioner tcmemo_2005_179 stein v commissioner tcmemo_2004_124 dorra v commissioner tcmemo_2004_16 accordingly the settlement officer did not abuse her discretion by not withdrawing the nftl 6petitioner’s tax_liability for has been paid in full and that year has been dismissed as moot additionally as to the tfrp the corporation paid the tax for the period ended date and that period has been dismissed as moot reinstated however as the issue of reinstating petitioner’s installment_agreement was not raised with the settlement officer at petitioner’s hearing we will not consider it the settlement officer considered all of petitioner’s contentions verified compliance by the irs with all applicable laws and regulations and considered whether the proposed collection actions balanced the need for efficient tax collection with petitioner’s concern that they not be more intrusive than necessary petitioner did not offer any evidence that the filing of the nftl would impair his ability to pay his outstanding liabilities on the basis of the facts presented we hold that the settlement officer did not abuse her discretion in sustaining the filing of the nftl in reaching these holdings we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent 7the only issues raised in the petition are my home is under construction and lien is preventing me from completing my home taxes from and have been paid at the time petitioner filed the petition he was making monthly payments of dollar_figure pursuant to the new installment_agreement
